Citation Nr: 1102628	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  08-01 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to 
include as secondary to herbicide exposure.

2.  Entitlement to service connection for residuals of a liver 
transplant, claimed as a liver condition, to include as secondary 
to diabetes mellitus and herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1966 to January 1969.  
The Veteran was awarded the Bronze Star Medal for meritorious 
achievement in ground operations against hostile forces in the 
Republic of Vietnam from March 1968 to January 1969.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from 2007 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran appeared and provided testimony before the 
undersigned Veterans Law Judge (VLJ) in August 2008.  A 
transcript of the hearing has been associated with the claims 
file.

For the reasons set forth below, the Board vacates the November 
4, 2010 decision that granted the service connection claim for 
diabetes mellitus, type II, to include as secondary to herbicide 
exposure, and denied the service connection claim for residuals 
of a liver transplant, claimed as a liver condition, to include 
as secondary to diabetes mellitus, type II and herbicide 
exposure.  These claims are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On November 4, 2010, the Board granted service connection for 
diabetes mellitus, type II, to include as secondary to herbicide 
exposure, and denied service connection claim residuals of a 
liver transplant, claimed as a liver condition, to include as 
secondary to diabetes mellitus, type II and herbicide exposure.

2.  The November 4, 2010 Board decision was based, primarily, on 
treatment records that are not the Veteran's, which were misfiled 
in his claims folder.


CONCLUSION OF LAW

The criteria for vacating the Board decision issued November 4, 
2010 have been met.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.904 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 4, 2010, the Board granted service connection for 
diabetes mellitus, to include as secondary to herbicide exposure, 
and denied service connection for residuals of a liver 
transplant, claimed as a liver condition, to include as secondary 
to diabetes mellitus, type II and herbicide exposure.  Upon 
further review of the claims file and through no fault of the 
Veteran's, the Board finds that it unfortunately appears that the 
November 4, 2010 decision that awarded service connection for 
diabetes mellitus was primarily based on another patient's VA 
outpatient treatment records that were misfiled in the Veteran's 
claims folder.  Since the issue of service connection for 
residuals of a liver transplant also involves a secondary aspect 
based on whether diabetes mellitus is service-connected, that 
issue must also be vacated at this time.       

The Board may vacate an appellate decision at any time on its own 
motion when there has been a denial of due process.  38 C.F.R. § 
20.904.  Since the Board relied on the misfiled treatment records 
in rendering the November 2010 decision, to ensure due process, 
the Board must VACATE the decision as to these two claims and 
readjudicate them de novo.

Under 38 U.S.C.A. § 7252, only a final decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims (Court).  This vacatur is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).  



ORDER

The Board's November 4, 2010 decision is vacated as to the 
service connection claims for diabetes mellitus, type II, to 
include as secondary to herbicide exposure, and for residuals of 
a liver transplant, claimed as a liver condition, to include as 
secondary to diabetes mellitus, type II and herbicide exposure.


REMAND

The Veteran seeks service connection for diabetes mellitus, to 
include as secondary to herbicide exposure.  In support of his 
claim, he submitted private treatment records from LLHCI; 
unfortunately these records are unclear as to whether the Veteran 
has been diagnosed with type I and/or type II diabetes mellitus.  
Specifically, various records state that he has "diabetes 
mellitus without mention of complication type I (juvenile type) 
uncontrolled."  A record dated October 2007 states that it is 
common to have type II diabetes mellitus that is triggered by 
immunosuppressive medication.  The record continues, stating that 
"it is well controlled since his immunosuppression has been 
decreased."  Since it is unclear as to whether the Veteran has 
been diagnosed with diabetes mellitus, type II, and as to what 
the etiology of any current diabetes is, a remand is necessary so 
that a VA opinion can be obtained addressing this issue.  
38 C.F.R. § 3.159(c)(4) (2010).

A veteran, who during active service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent, such as Agent  
Orange, during active service, the following diseases shall be  
service connected, if the requirements of 38 C.F.R. § 3.307(a)  
are met, even if there is no record of such disease during  
service: chloracne or other acneform disease consistent with  
chloracne; type 2 diabetes (also known as Type II diabetes  
mellitus); Hodgkin's disease; chronic lymphocytic leukemia (CLL);  
multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute  
peripheral neuropathy; porphyria cutanea tarda; prostrate cancer;  
respiratory cancers (cancer of the lung, bronchus, larynx or  
trachea); soft tissue sarcoma (other than osteosarcoma,  
chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and AL  
amyloidosis.  38 C.F.R. § 3.309(e).

The rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 
2002); 38 C.F.R. § 3.307(d)(1) state that evidence which may be 
considered in rebuttal of service incurrence of a disease listed 
in 38 C.F.R. § 3.309, including diabetes mellitus, will be any 
evidence of a nature usually accepted as competent to indicate 
the time of existence or inception of disease, and medical 
judgment will be exercised in making determinations relative to 
the effect of intercurrent injury or disease.  The expression 
"affirmative evidence to the contrary" will not be taken to 
require a conclusive showing, but such showing as would, in sound 
medical reasoning and in the consideration of all evidence of 
record, support a conclusion that the disease was not incurred in 
service.

At the time of his hearing in August 2008, the Veteran testified 
that he had been treated with insulin for diabetes mellitus for 
about a year and a half before his liver transplant in 2006.  
Hearing transcript, page 5.  The Veteran essentially contends 
that his diabetes resulted from service and preceded his liver 
problems.  Any outstanding relevant medical records should be 
obtained.   

Finally, the Veteran has appealed the denial of service 
connection for residuals of a liver transplant, claimed as a 
liver condition, to include as secondary to diabetes mellitus and 
herbicide exposure.  This issue is inextricably intertwined with 
the service connection claim for diabetes mellitus; thus, 
adjudication must be deferred pending resolution of his diabetes 
mellitus claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) 
(two or more issues are inextricably intertwined if one claim 
could have significant impact on the other).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA outpatient treatment records 
since August 2008.  Additionally, the Veteran 
should be asked to provide sufficient 
information so that the medical reports 
containing his treatment for diabetes 
preceding his liver transplant may be 
obtained.  Once the release forms are 
obtained for any outstanding medical records, 
action to associate those reports with the 
claims file should be undertaken.  

2.  Then, send the Veteran's claims file to a 
VA examiner for an opinion addressing the 
nature and etiology of his diabetes mellitus.  
The claims file and a copy of this REMAND 
must be provided to the examiner and the 
examiner must indicate review of these items 
in the examination report.

The examiner is asked to indicate whether the 
Veteran has or has had diabetes mellitus, 
type I or type II.  The examiner must 
indicate whether it is at least as likely as 
not (50 percent or greater) that the diabetes 
identified is related to service.

If the requested opinion cannot be supplied 
without a physical examination, one should be 
scheduled.

All opinions must be supported by a complete 
rationale.

3.  Any additional development deemed 
necessary for either service connection claim 
should be undertaken.

4.  Then, readjudicate the Veteran's claims, 
with application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If a 
decision with respect to a claim remains 
adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.


The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


